Case 1:19-cr-00463-DLC Document 84 Filed 08/13/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

me ee i a i a eee ee x
UNITED STATES OF AMERICA, $9 19Cr463 (DLC)
-y- :; ORDER
BENZION %IRKIND, : | USDC SDNY
Defend || DOCUMENT
efendant. on
| ELECTRONICALLY FILED

 

Bee x ee

DATE FILED: _ 13]p20

 

 

 

 

 

DENTSE COTE, District Judge:

Counsel for Benzion “irkind having informed this Court's
Chambers that the defendant prefers to proceed with an audio-
only proceeding for the substitution of counsel conference
scheduled for tomorrow, August 14, 2020 at 10:00 a.m., it is
hereby

ORDERED that the parties shall use the following dial-in
credentials for the conference:

Dial-in: 888-363-4749
Access code: 4324948

IT IS FURTHER ORDERED that the parties shall use a landline
for the telephone conference if one is available.

IT IS FURTHER ORDERED that incoming counsel, Matthew Daniel
Myers, shall be prepared to discuss the defendant’s letter of
August 11, 2020, regarding the defendant's intention to proceed

to trial in this case,

 
Case 1:19-cr-00463-DLC Document 84 Filed 08/13/20 Page 2 of 2

IT IS FURTHER ORDERED that Mr. Myers shall serve this Order
upon outgoing counsel, Zaki Tamir, who is required to

participate in tomorrow’s telephone conference.

Dated: New York, New York
August 13, 2020

DENISE COTES
United States District Judge

 
